Dismissed and Memorandum Opinion filed October 8, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00845-CR

                ALFRED STEFFONE SHEPHERD, Appellant

                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1363186

                   MEMORANDUM                      OPINION


      After a plea of true, the trial court adjudicated appellant guilty of assault of a
public servant and sentenced him to six years in prison on July 2, 2013. No timely
motion for new trial was filed. Appellant’s notice of appeal was not filed until
August 19, 2013.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost, and Justices Boyce and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2